ON state's motion for rehearing.
HAWKINS, Presiding Judge.
The State has filed a motion for rehearing insisting that we are in error in reversing the judgment for refusal of the trial court to grant a new trial for newly discovered evidence .
It is quite clear from the entire record that it was the theory of the State that Crenshaw had become incensed at deceased, Hammond, because the latter was insisting upon Crenshaw moving from the place, and that he was the aggressor, and killed Hammond for the sole reason of his insistence that Crenshaw move. It was appellant’s theory that Hammond was not only insisting upon Crenshaw moving from the place, but that Hammond had made repeated threats to kill Crenshaw or to do him personal violence if he did not move; and that on the occasion of the killing Hammond made a demonstration as though to carry these threats into execution, and that Crenshaw acted in self-defense from apparent danger. Crenshaw claimed that he thought Hammond was armed, but it was discovered after the killing that he had no pistol or other weapon in his pocket, as Crenshaw claimed to believe.
Mrs. Smith testified that about a month and a half or two months prior to November 1, 1946, she heard Hammond tell Crenshaw “* * * that if he didn’t quit trying to boss the place he was going to have to move, and Mr. Crenshaw said he would kill anybody that tried to make him move. * * *”
Recil Beekman testified that on Tuesday before the killing on Sunday, in the presence of witness’ wife and Hammond and his wife, witness heard deceased say “* * * he was going to kick *472Polk Crenshaw’s goddam ass out in the road.* * *” This statement was categorically denied by Mrs. Hammond, who asserted that her husband in fact said, “* * * if Uncle Polk didn’t behave he was going to have the Sheriff put him off.”
Beekman’s wife was not called as a witness to give her version of the conversation. She was a niece of Crenshaw’s wife.
The State proved by two Deputy Sheriffs and the County Attorney of Falls County that Crenshaw came to them complaining that Hammond was insisting that he (Crenshaw) move, and that this disturbed Crenshaw’s wife, who was ill, and that he wanted the witnesses to see if they could get Hammond to quit urging Crenshaw to move. He never told any of the witnesses that deceased had made threats to kill him.
With the record in that condition, appellant sought a new trial for the newly discovered evidence of witness Eakin, who would have testified as set out at length in the original opinion. That Crenshaw has brought himself clearly within the rule as to newly discovered evidence as to the witness Eakin is undisputed.
If Beekman can be regarded as a distinterested witness,— whose testimony was directly controverted by Mrs. Hammond— he is the only witness outside of Crenshaw and his wife who testified to any acts of violence or threats of any character by Hammond against Crenshaw.
The pivotal issue for the jury to determine was which of these parties was the aggressor. The statement from Branch’s Ann. Tex. P. C., Sec. 2092, referred to, and quoted in Anderson v. State, 139 S. W. (2d) 809, is as follows: “ Where it was a vital question as to who began the difficulty or who was most likely the aggressor, a new trial should be granted for newly discovered evidence of uncommunicated threats.’ ”
The foregoing statement has been given application in so many cases it seems unnecessary here to cite authorities, but we do refer to Pape v. State, 54 Tex. Cr. R. 462, and cases cited therein, which hold, in substance, that if the testimony leaves it doubtful as to who began the difficulty, threats of the alleged injured party, made against the accused, is legitimate evidence, and may become of a most material character in assisting the jury to arrive at a correct conclusion as to who in fact did begin the difficulty, because the fact that such threats had *473been made would tend to show an attempt to execute them probable if the opportunity was offered, and the more ready belief of the accused would be justified to the precise extent of this probability.
The main evidence regarding acts of violence and threats claimed to have been made by Hammond coming from Crenshaw and his wife, who are unquestionably interested witnesses, makes it doubly important that the jury should hear the testimony of the newly discovered witness Eakin in order that the jury might appraise that testimony in connection with the claim of Crenshaw that he was acting* against apparent danger, in view of the threats which he claims had been made. We discover nothing in the record which challenges the truthfulness of the statement of Eakin. He was a stranger to Hammond. He did not even know who Hammond was when he got in the car with him.
The case of Henson v. State, 200 S. W. (2d) 1007, cited in the original opinion, was doubtless cited because of this expression in the opinion on rehearing.
“* * * where the proposed evidence is in consonance with that of appellant and his wife, and being the only disinterested witness upon the vital issue * * * we think the trial cotirt fell into error in concluding, if it did, that the proposed new evidence would not likely change the result upon another trial. * * *” (Italics ours.)
For the reasons indicated we are confirmed in our view that the learned trial judge fell into error in not granting a new trial for newly discovered evidence.
The motion for rehearing is overruled.